Title: Report on the Petition of Joseph Bennett, [27 February 1794]
From: Treasury Department,Hamilton, Alexander
To: Speaker of the House of Representatives



[Philadelphia, February 27, 1794Communicated on March 3, 1794]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury to whom was referred by an order of the House of Representatives of the 24th of December 1792 the Memorial of Joseph Bennet thereupon respectfully Reports as follows—
The Memorialist represents that in May and August 1779 certain debts were paid to him in old Continental Money which having been declared a legal Tender by Congress, he had been obliged to receive at its nominal Value. That he loaned the said Money to the United States, upon the Liquidation of which he suffered a Loss of four thousand Dollars for which he claims Compensation.
There is nothing in the Case of the Memorialist to distinguish it from the general Case of the Creditors who made similar Loans to the United States, and of course the Claim does not in the Opinion of the Secretary admit of a distinct treatment.
Which is humbly submitted

Alexander HamiltonSecy. of the Treasury.
Treasury Department February 27th 1794.

